ACCEPTED
                                                                                          01-15-00792-CV
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                     9/30/2015 8:14:44 AM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK




                               CASE NO. 01-15-00792-CV                   FILED IN
                                   (Trial No. 2014-01773J)        1st COURT OF APPEALS
                                                                      HOUSTON, TEXAS
     IN THE FIRST COURT OF APPEALS OF TEXAS                       9/30/2015
                                                                 AT HOUSTON 8:14:44 AM
                                                                  CHRISTOPHER A. PRINE
                                                                          Clerk
__________________________________________________________________
IN THE INTEREST OF
C.C.F.; A.L.F.; D.P.F.; E.E.F.; B.E.H., JR.; AND R.F.B., CHILDREN, V.
TEXAS DEPARTMENT OF FAMILY AND PROTECTIVER SERVICES
__________________________________________________________________
   TAMI BLEIMEYER (FRANK)’S MOTION TO ABATE APPEAL OR
      ALTERNATIVELY MOTION TO EXTEND DEADLINES

TO THE FOURTEENTH COURT OF APPEALS:
         Now comes APPELLANT, TAMI BLEIMEYER (FRANK), by and

through her current attorney of record, Stephen Parten, in the above numbered and

styled     appeal,    filing   a     MOTION         TO       ABATE   APPEAL       OR

ALTERNATIVELY A MOITON TO EXTEND DEADLINES for filing the

Clerk’s and Reporter’s Records, and Briefs in the above referenced appeal.


         A Final Judgment has not yet been entered and/or signed by the Trial Court,

for which there is an entry date of October 6, 2015.


         Additionally, the undersigned attorney is withdrawing as the attorney for

TAMI BLEIMEYER (FRANK) for which an order has not been signed by the

Trial Court, but for which a hearing is set for October 6, 2015, and at least one

other party, Appellant Bradley Bleimeyer, is without an attorney to represent him




                                              1
in the appeal based upon the filing of a Motion to Withdraw by his Court

Appointed Attorney, which also has apparently not been signed, but is also set for

October 6, 2015, before the Trial Court.


      Stephen Parten prays his request for relief be granted.


Attorney for Tami Bleimeyer (Frank)
Law Office of Stephen Parten
23221 Aldine Westfield, Suite 716
Spring, Texas 77373
(281) 288-2818/Facsimile: (888) 409-0832

/s/ Stephen Parten
By Stephen Parten, SBN 15549500
Email: lawfirmparten@sbcglobal.net

                         CERTIFICATE OF SERVICE
      Pursuant to Rule 21a, Texas Rules of Civil Procedure, and Rule 9.5, Texas
Rules of Appellate Procedure, the undersigned Attorney sent a copy of the above
   TAMI BLEIMEYER (FRANK)’S MOTION TO ABATE APPEAL OR
      ALTERNATIVELY MOTION TO EXTEND DEADLINES
to the following attorneys and party of interest in this appeal:
Lindsay Lutterbie
Assistant County Attorney
EService/Efiling
Sean T. McAlister
Attorney and Guardian Ad Litem for the Children
EService/Efiling
Douglas R. York
Attorney for Father, Bradley Bleimeyer
EService/Efiling
J.B. Lee Bobbitt
Attorney for Father, Greg Lamar Ashford
EService/Efiling


                                           2
Michael F. Craig
Attorney for Father, Kevin Charles Frank
EService/Efiling
William Joseph Dunne and Karen Dunne
Email: kare.37830@yahoo.com/ EService/Efiling
Eric Hanson Bolton
Email: Boeric052@gmail.com/ EService/Efiling
Golda R. Jacob
Attorney & Guardian Ad Litem for Children
EService/Efiling
Tami Bleimeyer (Frank)
Email teliz801@gmail.com
to the above as indicated on this 30th day of September 2015.
                                                   /s/ Stephen Parten
                                                  ____________________ _____
                                                  Stephen Parten




                                        3